DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Paul J. Esatto, Jr.  (Reg. No 30,749) on 2/10/2022.

The application has been amended as follows:
Claim 1. (Currently Amended)  A diode having a rectification property of allowing current to pass only in a direction from an anode electrode toward a cathode electrode, comprising:
an n-type semiconductor substrate comprising an n-type Ga2O3-based single crystal;
an n-type semiconductor layer comprising an n-type Ga2O3-based single crystal and formed on a surface of the n-type semiconductor substrate;

the anode electrode in ohmic contact with the p-type semiconductor layer; and
the cathode electrode in ohmic contact with a surface of the n-type semiconductor substrate opposite to the n-type semiconductor layer,
wherein the n-type semiconductor layer and the p-type semiconductor layer form a pn heterojunction, and
wherein the p-type semiconductor layer is buried in trenches formed on a surface of the n-type semiconductor layer opposite to the n-type semiconductor substrate.

Claim 5. (Currently Amended)  The diode according to claim 4, wherein the diode has a trench junction barrier Schottky structure or a guard ring structure, and wherein the anode electrode is formed on the surface of the n-type semiconductor layer so as to be in contact with the n-type semiconductor layer and the p-type semiconductor layer.

Allowable Subject Matter

Claims 1, 3-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
as recited in claim 1.

Sasaki et al (US 2014/0239452 A1) discloses Schottky-contact with a surface 61a of the n-type .beta.-Ga.sub.2O.sub.3 layer 61. Meanwhile, an ohmic electrode 63 is provided on a surface of the epitaxial growth substrate 1 opposite to the n-type .beta.-Ga.sub.2O.sub.3 layer 61 and is ohmic contact with the epitaxial growth substrate 1 (Fig [12], Para [0108]).

However, Sasaki fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 3-6 and 9 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898